UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

NYJEE L. BOYD,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               16-CV-6286W
               v.

DEPUTY VINCENT PETRALIS, et al.,

                        Defendants.
_______________________________________



               On May 4, 2016, pro se plaintiff Nyjee L. Boyd (“Boyd”) commenced this action

against the defendants pursuant to 42 U.S.C. § 1983 alleging that defendants subjected him to

excessive force and failed to protect him in violation of the Eighth Amendment. (Docket # 1).

Boyd subsequently amended his complaint to allege that defendants also violated his Fourteenth

and First Amendments rights. (Docket # 82). Currently pending before this Court is Boyd’s

fourth motion for the appointment of counsel. (Docket # 94). Boyd seeks the assistance of

counsel because: (1) he is unable to afford counsel; (2) the issues in this case are, in Boyd’s

view, complex and will require expert testimony; (3) he is housed in the segregation unit and has

“extremely limited” access to the law library; (4) he has been unable to retain counsel on his

own; (5) he has “limited knowledge of the law”; and, (6) he suffers from mental disabilities that

prevent him from being able to fully litigate this case. (Id. at 1).

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the Court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.

§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re
Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). The factors to be considered in deciding

whether or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58, 61-62 (2d Cir. 1986).

               The Court must consider the issue of appointment carefully, of course, because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and [plaintiff’s] chances of

prevailing are therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632

(2d Cir. 2001) (denying counsel on appeal where petitioner’s appeal was not frivolous but

nevertheless appeared to have little merit).




                                                  2
               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards stated by Hendricks, 114 F.3d at 392, and Hodge v.

Police Officers, 802 F.2d at 61-62, that the appointment of counsel is not warranted at this time.

Although it appears that discovery has been conducted in this case, Boyd has not established a

likelihood of success on the merits. Moreover, the legal issues in this case – use of force and

failure to protect – do not appear to be complex.

               In addition, Boyd’s conduct in prosecuting this matter thus far strongly suggests

that he is capable of understanding and handling the litigation, contrary to his claims in the

pending motion. Boyd drafted the complaint and successfully moved to amend it. (Docket ## 1,

61, 82). He has sent regular correspondence to the Court requesting extensions of time to

complete discovery. (See, e.g., Docket ## 16, 19, 21, 31, 40, 59, 66, 99). Boyd has also filed

several motions to compel (see Docket ## 22, 46, 60, 92), and has received responses to

discovery requests from defendants (see Docket ## 27, 42, 48, 71-78).

               Furthermore, the Court notes that Boyd’s confinement in segregation, standing

alone, does not justify appointment of counsel. See, e.g., Wiggins v. Cornelius, 2016 WL

4536880, *1 (N.D.N.Y. 2016) (denying motion to appoint to counsel where plaintiff was

“housed in the [special housing unit], [and could not] visit the law library or ask other inmates

for help”); Davis v. Barrett, 2010 WL 1407291, *1 (W.D.N.Y. 2010) (denying appointment of

counsel where plaintiff claimed “that the legal issues [were] complex and he ha[d] limited

knowledge of the law and, due to his placement in administrative segregation, limited access to

the law library”); Applewhite v. McGinnis, 2008 WL 4426577, *1 (W.D.N.Y. 2008)

(appointment of counsel not justified where, among other things, plaintiff “indicate[d] that his

access to the prison law library [was] limited, due to the fact that he [was] confined to the


                                                 3
Special Housing Unit”). Moreover, aside from simply submitting medical records from Strong

Behavioral Health from June 2004 (Docket # 94 at 19-25), which suggest that Boyd suffers from

mental health impairments such as ADHD, he has not otherwise demonstrated that those

impairments limit his ability to litigate this case. Appointment of counsel is thus not warranted

on this basis, especially where Boyd has shown an ability to pursue his claims in this case. See,

e.g., Perez v. Cty. of Monroe, 2012 WL 4052470, *2 (W.D.N.Y. 2012) (denying appointment of

counsel where pro se plaintiff was “capable of prosecuting his case” and “equipped to

understand the litigation process” despite “mental health disabilities”); Lewis v. Turco, 2010 WL

2287509, *1 (W.D.N.Y. 2010) (appointment of counsel denied where pro se plaintiff had not

demonstrated that mental health issues would hinder his ability to litigate his claims); Byng v.

Campbell, 2008 WL 4662349, *6 (N.D.N.Y. 2008) (denying appointment of counsel where pro

se plaintiff was “able effectively to litigate” his claims notwithstanding various “medical and

mental health issues”). Finally, Boyd’s case does not present any special reasons justifying the

assignment of counsel.

               On this record, Boyd’s request for the appointment of counsel (Docket # 94) is

DENIED without prejudice at this time. It is Boyd’s responsibility to retain an attorney or

continue with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       September 9, 2019



                                                 4
